Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 6/20/2022 and TD filed 8/3/2022.
2. 	Claims 1-8, 10-12, 14-18 and 20-23 are pending in the case. 
3.	Claims 9, 13 and 19 are cancelled. 
4.	Claims 21-23 are newly added.
5.	Claims 1, 10 and 18 are independent claims. 


Terminal Disclaimer
The terminal disclaimer filed on 8/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11232240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	

Allowable Subject Matter
Claims 1-8, 10-12, 14-18 and 20-23 are allowed.



	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with A.J. Sanfilippo on 8/4/2022.
The application has been amended as follows: 

ABSTRACT

A method includes generating a graphical user interface (GUI) that includes a representation of an industrial automation system that includes objects that correspond to a respective industrial automation device, receiving a 


AMENDMENTS TO THE CLAIMS
The following is a complete listing of the claims, which replaces all previous versions and listings of the claims.

1.	(Currently Amended) A non-transitory, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising:
	generating a graphical user interface (GUI) comprising a visualization for depicting a representation of an industrial automation system, wherein the visualization comprises a plurality of objects, each object of the plurality of objects corresponding to a respective industrial automation device of a plurality of industrial automation devices of the industrial automation system;
	receiving 
	determining a stage of a product life cycle associated with the first industrial automation device of the plurality of industrial automation devices based on the 
	identifying a second industrial automation device for replacing the first industrial automation device in response to determining the stage of the product life cycle;
	determining a compatibility between the second industrial automation device and one or more of the plurality of industrial automation devices in response to identifying the second industrial automation device;
	generating a notification indicative of a suggestion to replace the first industrial automation device with the second industrial automation device in response to the second industrial automation device being compatible with the one or more of the plurality of industrial automation devices, wherein the notification is indicative of the stage of the product life cycle and information associated with the second industrial automation device; and
	presenting the notification via the GUI.


10.	(Currently Amended) A method, comprising:
	generating, via at least one processor, a graphical user interface (GUI) comprising a visualization for depicting a representation of an industrial automation system, wherein the visualization comprises a plurality of objects, each object of the plurality of objects corresponding to a respective industrial automation device of a plurality of industrial automation devices of the industrial automation system;
	receiving, via the at least one processor, a historical data set associated with the plurality of industrial automation devices and 
	determining a stage of a product life cycle associated with the first industrial automation device of the plurality of industrial automation devices based on the 
	applying, via the at least one processor, an algorithm, a set of rules, or both, to identify a second industrial automation device for replacing the first industrial automation device from an additional plurality of industrial automation devices based on the historical data set;
	determining a compatibility between the second industrial automation device and one or more of the plurality of industrial automation devices in response to identifying the second industrial automation device;
	generating, via the at least one processor, a notification indicative of a suggestion to replace the first industrial automation device with the second industrial automation device in response to the second industrial automation device being compatible with the one or more of the plurality of industrial automation devices, wherein the notification is indicative of the stage of the product life cycle and information associated with the second industrial automation device; and
	presenting, via the at least one processor, the notification via the GUI.



18.	(Currently Amended) A non-transitory, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising:
	generating a graphical user interface (GUI) comprising a visualization for depicting a representation of an industrial automation system, wherein the visualization comprises a plurality of objects, each object of the plurality of objects corresponding to a respective industrial automation device of a plurality of industrial automation devices of the industrial automation system;
	receiving a historical data set associated with the plurality of industrial automation devices and 
	determining a stage of a product life cycle associated with a first industrial automation device of the plurality of industrial automation devices based on the 
	identifying a second industrial automation device for replacing the first industrial automation device in response to determining the stage of the product life cycle, wherein identifying the second industrial automation device comprises applying an algorithm, a set of rules, or both, to select the second industrial automation device from an additional plurality of industrial automation devices based on the historical data set;
	determining a compatibility between the second industrial automation device and one or more of the plurality of industrial automation devices in response to identifying the second industrial automation device;
	generating a notification indicative of a suggestion to replace the first industrial automation device with the second industrial automation device in response to the second industrial automation device being compatible with the one or more of the plurality of industrial automation devices, wherein the notification is indicative of the stage of the product life cycle and information associated with the second industrial automation device, and wherein the notification comprises an interactive object configured to access a webpage associated with a vendor for the second industrial automation device; and
	presenting the notification via the GUI.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art fails to teach, suggest or render obvious
	determining a compatibility between the second industrial automation device and one or more of the plurality of industrial automation devices in response to identifying the second industrial automation device;
	generating, via the at least one processor, a notification indicative of a suggestion to replace the first industrial automation device with the second industrial automation device in response to the second industrial automation device being compatible with the one or more of the plurality of industrial automation devices, wherein the notification is indicative of the stage of the product life cycle and information associated with the second industrial automation device; and
	presenting, via the at least one processor, the notification via the GUI. as recited in the claims and in combination with the other limitations recited.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-8, 10-12, 14-18 and 20-23, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiese et al. US 8443355 B2
Claim 1: c.performing homogenization and version control checks to help the end user optimize the life of the IED applicable to both the installation/commissioning and operational phases, the version control checks facilitate the import of only those pre-configured Device Integration Aspect Objects from the libraries which passed the check for version compatibility, and the version control checks perform homogenization to help the end user optimize the life of the IED applicable to both the installation/commissioning and operational phases;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145